UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHARLENE TALARICO,
                               Plaintiff,
                                                                  18-CV-909 (JPO)
                    -v-
                                                                       ORDER
 THE PORT AUTHORITY OF NY AND
 NJ,
                     Defendant.



J. PAUL OETKEN, District Judge:

       The letter motion to file under seal (Dkt. No. 77) is granted. When the exhibit containing

the sensitive video surveillance is filed (alongside Defendant’s motion for summary judgment),

the Clerk of Court is directed to place the document under seal. The Clerk of Court is also

directed to close the motion at Docket Number 77.

       SO ORDERED.


Dated: May 3, 2021
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
